Case: 10-20829     Document: 00511924007         Page: 1     Date Filed: 07/17/2012




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                                            FILED
                                                                            July 17, 2012
                                     No. 10-20829
                                   Summary Calendar                        Lyle W. Cayce
                                                                                Clerk

UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ALFREDO FRAUSTO MARTINEZ, also known as Alfredo Fausto-Martinez, also
known as Alredo Martinez Frausto, also known as Alfredo Frausto-Martinez,
also known as Alfredo Fausto Martinez,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 4:10-CR-457-1


Before BARKSDALE, STEWART, and PRADO, Circuit Judges.
PER CURIAM:*
        Alfredo Frausto Martinez pleaded guilty to illegal reentry following
deportation; he was sentenced to 15-months’ imprisonment and one-year’s
supervised release. Frausto contends his conviction should be vacated because,
during rearraignment, the district court failed to explain: what a jury is; that he
could have appointed counsel at “every stage” of his criminal proceeding; and the


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
   Case: 10-20829   Document: 00511924007      Page: 2    Date Filed: 07/17/2012

                                  No. 10-20829

court’s obligation to calculate correctly the Sentencing Guidelines and to
consider departures from the Guidelines and the 18 U.S.C. § 3553(a) factors.
Although Frausto concedes that no individual claimed error under Federal Rule
of Criminal Procedure 11 warrants vacating his conviction, he contends their
cumulative effect warrants such disposition.
      As he concedes, Frausto did not raise any objections in district court to the
rearraignment proceedings; therefore, review is only for plain error. United
States v. Vonn, 535 U.S. 55, 59 (2002). To show reversible plain error, Frausto
must show a forfeited, plain (clear or obvious) error that affects his substantial
rights. E.g., Puckett v. United States, 556 U.S. 129, 135 (2009). If he makes such
a showing, our court has the discretion to correct the plain error, but only if it
seriously affects the fairness, integrity, or public reputation of the judicial
proceeding. Id.
      During rearraignment, the district court advised Frausto: he had a right
to trial; and he could not be convicted unless a jury unanimously found him
guilty beyond a reasonable doubt. The district court complied with the Rule 11
requirement that it advise defendant of his right to a jury trial. Fed. R. Crim.
P. 11(b)(1)(C). Regarding the other claimed Rule 11 errors, Frausto has not
shown his substantial rights were affected. United States v. Dominguez Benitez,
542 U.S. 74, 83 (2004) (To establish substantial rights were affected, defendant
“must show a reasonable probability that, but for the [Rule 11] error, he would
not have entered the plea”.). Likewise, the record does not show that the
cumulative effect of the claimed errors materially affected Frausto’s decision to
plead guilty. United States v. Cuevas-Andrade, 232 F.3d 440, 445 (5th Cir.
2000).
      AFFIRMED.




                                        2